DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4:
Claim 4 recites “an uncoated longitudinally extending sheet of material” in lines 2-3. However, none of the originally filed specification and drawings support such limitation (“uncoated”). 
Claims 7-8 are rejected as being dependent upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5: 
Claim 5 recites “one surface” in line 7. It is noted that claim 5 recites “opposed surfaces” in line 3. It is not clear whether “one surface” is one of opposed surfaces or if they are distinct and separate from each other. Also, claim 5 recites “the surface” in line 10 which is not clear whether “the surface” is the other surface of the opposed surfaces or if they are distinct and separate from each other. For examination purposes, “one surface” in line 7 and “the surface of said sheet opposite to said one surface” in line 10 are interpreted as --one surface of the opposed surfaces-- and --the other surface of the opposed surfaces of said sheet opposite to said one surface-- respectively.
Claim 6 is rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 6,398,190 B1) in view of Klein et al (4,791,236).
Regarding claim 4, Li (‘190) discloses a device 2 (col.2 line66) to be inserted into a longitudinal extending underground conduit (col.3 lines11-14, “a conduit”; it is noted that a longitudinally extending underground conduit is recited as an intended use, therefore, it is only required for the device to be capable of performing the intended use) comprising a cable 4 (col.2 lines66-67), an uncoated longitudinally extending sheet 6 (col.2 line67) of material having a coefficient of friction less than that of the cable 4 (col.3 lines2-7, 30-34; col.4 lines63-66; abstract lines 3-6, 19-21), said sheet 6 being wrapped around said cable 4 (fig2), said sheet 6 not being attached to said cable 4 (fig2). However, Li does not explicitly disclose a bonding member. As seen in figs 1-2, Klein et al (‘236) teaches a use of hook and loop members 18,21 (col.3 lines30-32, 62-67) forming a bonding member 18,21 (col.4 lines8-10) extending longitudinally along each edge of a sheet 17 (fig1) and the bonding members 18,21 being attached to each other (col.4 lines8-10, fig2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li to use a bonding member on each edge of a sheet, as taught by Klein et al, for the purpose of securing a sheet around a cable.
Regarding claim 5, Li (‘190) discloses a device 2 (col.2 line66) to be inserted into a longitudinal extending underground conduit (col.3 lines11-14, “a conduit”; it is noted that a 
Regarding claim 6¸ the combination of Li and Klein et al teaches the device of claim 5, wherein said bonding member (18 - Klein et al) on said one edge is a hook member (a hook member portion of said bonding member 18, col.3 lines30-31) and said bonding member (21 - Klein et al) is a loop member (a loop member portion of said bonding member 21, col.3 line62).
Regarding claim 7, the combination of Li and Klein et al teaches the device of claim 4. Li further discloses wherein said sheet 6 is made of a pliant material (col.3 lines2-5, “woven article”).
Regarding claim 8, the combination of Li and Klein et al teaches the device of claim 7. Li further discloses wherein said sheet 6 is made of fabric material (col.3 lines2-3, col.5 linees25-27, “polyester, nylon”).


Response to Arguments
Applicant’s arguments with respect to claim(s) 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Examiner, Art Unit 3723